DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 9 February 2021. Claims 1, 3-5, 7-9, 11-14 and 16-17 are pending in the application. Claims 16 and 17 are new.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the applicant states “The plug or claim 11”. Claim 11 can’t depend from itself. It appears claim 11 should depend from claim 1 and will be treated as such.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-9, 11-14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 6,305,832), in view of Smith et al. (US 20050035124).
Regarding claim 1, Huang teaches a plug (figure 2) capable of temporarily sealing a drinking orifice in a beverage container lid (figure 2: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Huang is capable of performing the recited 
Huang does not explicitly teach a first depression located in the first continuous sidewall, wherein the body portion is configured to provide a snap-fit when the body portion is inserted into the lid orifice. However, Smith does teach a first depression located in the first continuous sidewall (figure 1, 2 and 4, right reference 50), wherein the body portion is configured to provide a snap-fit when the body portion is inserted into the lid orifice (figure 4: the body portion snap-fits at the top of depression 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the plug of Huang to include a first depression located in the first continuous sidewall, wherein the body portion is configured to provide a snap-fit when the body portion is inserted into the lid orifice, as disclosed by Smith, because including the first depression allows for a frictional engagement which keeps the opening closed to prevent spillage, as explained by Smith (paragraph 31).
Regarding claim 3, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Huang teaches the body portion has a maximum horizontal cross sectional dimension (figure 3, just below 223), and wherein the cap feature has a cross sectional dimension that exceeds the maximum horizontal cross-sectional dimension of the body portion (figure 3, bottom of reference 223). Furthermore, Smith teaches the body portion has a maximum horizontal cross sectional dimension (figure 1 and 2, reference 42/50 and as shown in the annotated figure below: the body portion widens from the bottom portion 46 to the top of the body portion located at the top of depression 50, located at the point where the depression 50 and the cap 44 meet. The part of the body 

    PNG
    media_image1.png
    194
    302
    media_image1.png
    Greyscale

Regarding claim 4, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Huang teaches the body portion is capable of being configured to allow the cap feature to contact the lid when the plug is inserted into the lid orifice (figure 2: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Huang is capable of performing the recited function). Furthermore, Smith teaches the body portion is configured to allow the cap feature to contact the lid when the plug is inserted into the lid orifice (figure 4, reference 44).
Regarding claim 5, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Huang teaches the body portion further comprises a second sidewall disposed on a 
Regarding claim 7, Huang, in view of Smith, teach all of the claim limitations of claim 5, as shown above. Furthermore, Smith teaches the body portion further comprises a second depression (figure 2, left reference 50) located in the second sidewall (figure 2, left reference 48).
Regarding claim 8, Huang, in view of Smith, teach all of the claim limitations of claim 5, as shown above. Furthermore, Huang teaches the second sidewall of the body portion extends continuously across the second side of the body portion (figure 3, right side of reference 10). Furthermore, Smith teaches the second sidewall of the body portion extends continuously across the second side of the body portion (figure 1, 2 and 4, left reference 42/50).
Regarding claim 9, Huang, in view of Smith, teach all of the claim limitations of claim 5, as shown above. Furthermore, Huang teaches the first and second sidewalls are disposed on opposite sides of the body portion (figure 3, left and right side of reference 10). Furthermore, Smith teaches the first and second sidewalls are disposed on opposite sides of the body portion (figure 1, 2 and 4, left and right reference 48).
Regarding claim 11, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Huang teaches the external member extends from the cap feature in a direction opposite of the body portion (figure 2 and 3: body portion 10 extends down while external member 20 extends up, opposite the body). Furthermore, Smith teaches the external member extends from the cap feature in a direction opposite of the body portion (figure 2, reference 39: the thickness of external member 39 extends from the cap feature 44, thus the external member extends from the cap feature in a direction opposite of the body portion).

Regarding claim 13, Huang, in view of Smith, teach all of the claim limitations of claim 11, as shown above. Furthermore, Huang teaches the plug comprises plastic (column 3, lines 15-19). Furthermore, Smith teaches the plug comprises plastic (paragraph 46).
Regarding claim 14, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Smith teaches the plug comprises plastic or other lightweight materials (paragraph 46). Furthermore, resins are generally used in plastics material (Merriam-Webster defines ‘resin’ as “any of a large class of synthetic products that have some of the physical properties of natural resins but are different chemically and are used chiefly in plastics”). Therefore, most plastics are made from resin.
Huang, in view of Smith, do not explicitly teach the plug comprises resin. Huang and Smith disclose the claimed invention except for the plug made from resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plug made from resin in order to cheaply manufacture the plug. It has been held to be within the general skill of a worker in the 
Regarding claim 16, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Huang teaches the display comprises a light emitting diode (column 2, lines 23-28).
Regarding claim 17, Huang, in view of Smith, teach all of the claim limitations of claim 1, as shown above. Furthermore, Huang teaches the display comprises a liquid crystal display (column 2, lines 23-28).

Terminal Disclaimer
The terminal disclaimer filed on 9 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,647,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicants arguments are focused on the previous prior art of record not disclosing the new claim limitation of the external member comprising a display. However, as shown 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./               Examiner, Art Unit 3735